DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the four valve openings must be shown or the feature(s) canceled from the claim(s) (claim 22).  (Only two valve openings 62 are shown in the drawings).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/165238 (Meijlink) (provided by the Applicant) in view of US Pub 2006/0151970 (Kaminski).
Regarding claim 14, Meijlink discloses an arm end for a trailing arm 7 (See Fig 1) comprising: a main body 18 which defines a working volume for an air spring system, the main body having an access region 44 configured to provide an access into the working volume; wherein part of the working volume is configured substantially below the access region (See Fig 2) the main body includes a closed hollow body.  (See Fig 2).  Meijlink does not disclose that the hollow body is hydroformed.  However, it is noted that Kaminski discloses that hydroformed arm is a well-known method for forming a tubular ry skill in the art before the effective filing date of the claimed invention to form the main body by hydroforming because the body can be made in a single operation where in comparison to other forming methods, such as metal spinning or conventional deep draw forming, the same irregular shaped parts that would have required a more complex multistep operation to be carried out for manufacture. Further, regarding the hydroforming limitation, the applicant should be aware of MPEP 2113, which provides that the method of forming or producing a product in an apparatus claim is not germane to the issue of its patentability. 
Regarding claim 15, Meijlink discloses that the main body 18 is a closed hollow body.  (See Abstract).
Regarding claims 16-18, Meijlink does not specifically disclose that a lower section opposite the access region is spaced more than 5, 8 or 10 cm.  However, it would have been an obvious matter of design choice based on available space within the compartment and to provide adequate space for the reserve pressurized gas to form the main body such that it has the lower section opposite from the access region spaced more than 5 or 8 or 10 cm, since such a modification would have involved a mere change in the size of the component.  A change of size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 19, Meijlink shows that the lower section comprises a support face (See Fig 1 and Fig 3 and note that the lower face of chamber 18 provides a support face to arrange the arm end on the trailing arm 7.
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijlink and Kaminski as applied to claim 14 above, and further in view of US Pub 2013/0264790 (Leonard).
Regarding claim 20, the combination of Meijlink and Kaminski does not specifically identify a front section for arrangement and fastening to a trailing arm.  However, Leonard discloses a recessed portion 224 in the piston chamber/main body 218 for forming a mounting surface 220 for securing the assembly 204 to a structural member such as a trailing arm (See Leonard at Para [0039]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the support face in the combination of Meijlink and Kaminski as shown in Leonard in order to secure the main body to various structural configurations.
Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijlink and Kaminski as applied to claim 14 above, and further in view of EP 1464865 (Freudenberg) (provided by Applicant) (translation follows O.A.).
Regarding claims 21-22, the combination of Meijlink and Kaminski does not disclose that a valve unit includes a clamping plate with a multiplicity of valve openings.  However, Freudenberg discloses a valve unit with a clamping plate 13 and 30 and multiple valve openings (14, 15, 31, and 32) in the valve unit.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve unit in the combination of Meijlink and Kaminski by 
Regarding claim 23, the combination of Meijlink, Kaminski and Freudenberg discloses upper and lower valve flaps.  (Note the flaps attached to the spring valves and the directional arrows (33, 34, 35) indicating directional flow of the gas in Freudenberg.  Also see attached translation Para [0016]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the flaps as taught by Freudenberg in order to open and close the valve.
Regarding claim 24, Meijlink discloses a configuration for the valve unit having a guide element configured  so that the valve flaps move along the guide element (See Meijlink at Fig 9 and 10 and Page 39, lines 20 to Page 42, line 11).
Regarding claim 25, the combination of Meijlink, Kaminski and Freudenberg discloses a valve flap (the end flap of the spring at 5, 6, 14 and 15 in Fig 1 of Freudenberg) that bears against the clamping plate for closing the valve).
Regarding claim 26, the combination of Meijlink, Kaminski and Freudenberg shows the valve units with a spring element which pre-stresses the multiplicity of valve flaps. (See Fig 1 of Freudenberg at 5, 6, 14 and 15).  It is noted that all springs provide a pre-stress to their attached component.).  It would have been obvious to one having .
Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijlink, Kaminski and Freudenberg, and further in view of USPN 4,762,308 (Geno).
Regarding claim 27, the combination of Meijlink, Kaminski and Freudenberg does not disclose that the flaps include two blades.  However, Geno shows a configuration of a valve with flaps that can have various number of flaps/blades, including two blades, (See Fig 7 of Geno) which are formed by the various slots (33 or 80 in Fig 7).  It would have been obvious to provide a valve and flap configuration in the combination of Meijlink, Kaminski, and Freudenberg as shown in Geno in order to allow for a specific number of blades that would provide a specific desired damping characteristic.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.   USPN’s: 8910961 (Galazin), 8770604 (Brereton), 7669866 (Peaker), and 5346247 (Snyder) show various configurations of arm ends for a trailing arm with an air spring system thereon. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616                                                                                                                                                                                             



[0001]   The invention relates to a pneumatic spring damper unit, in particular for motor vehicles, with a spring space and damper spaces, the spring space is essentially formed by a rolling bellows and the damping space are housed within a cylindrical housing in which a with valves or chokes provided piston is arranged.[0002]  When considering a vehicle as a vibratory system, two inert masses can be distinguished: the body mass and the axle mass. The vibration is excited via the road. As soon as the vehicle drives over a bump in the ground, the movement of the axle mass is communicated via the air-filled tires. The axle mass, in turn, is connected to the body via a spring strut and the effect of the bump is passed on to the body. As a result, the axle and the structure vibrate overall. In particular, vibrations in the range between 4 and 8 Hz are perceived by vehicle occupants as unpleasant. Oscillation frequencies> 20 Hz are audible and are therefore also viewed as disturbing. Through a suitable choice of the stiffness of tires and struts, the vehicle is tuned in such a way that that the natural frequency of the body assigned to the large body mass is between 1.0 Hz and 1.8 Hz. The axis natural frequency for its part is usually between 10 Hz and 14 Hz.[0003]   is If excitation frequencies is less than the body's natural frequency, that is, <1 Hz, the vehicle is immediately followed by the bumps. The vertical vehicle movement is parallel to the road profile. With excitation frequencies in the range of the natural frequency of the body, i.e. between 1.0 Hz and 1.8 Hz, the lifting movement of the vehicle is greater than the height of the bump. This creates an excessive resonance. At frequencies greater than the natural frequency of the body, the lifting movement of the vehicle is initially smaller. Only at frequencies in the range of the axis natural frequency, ie 10 to 14 Hz, does an oscillation maximum arise again. Here the axis comes into a resonance oscillation and the structure is moved along with the axis movement.[0004]  Both hydraulic dampers and pneumatic dampers are used to dampen the vibrations. The usual air dampers have two gas volumes that are separated from one another by a valve piston. One gas volume is accommodated in the spring chamber, which is essentially formed by a rolling bellows. The other gas volume is located in the damper chamber, which is usually housed within a cylindrical housing in which the piston separating the volumes can move back and forth. During the suspension process, the damping effect takes place in that the air is forced through at least one throttle bore or a throttle valve through the piston plate. At high frequencies, however, too little time is given to the air during an oscillation to be able to flow from one volume to the other. The consequence of this is that a pneumatic damper no longer damps at frequencies above the damping frequency band. The resulting damping curve, in which the damping work in J (Joule) is plotted against the frequency in Hz, has a clear damping maximum. It rises relatively steeply up to this maximum and falls again steeply after the maximum. When designing air dampers, one is therefore forced to choose a compromise between body damping and axle damping in order to capture the two typical vibration frequencies. Up to this maximum it rises relatively steeply and falls again steeply after the maximum. When designing air dampers, one is therefore forced to choose a compromise between body damping and axle damping in order to capture the two typical vibration frequencies. Up to this maximum it rises relatively steeply and falls again steeply after the maximum. When designing air dampers, one is therefore forced to choose a compromise between body damping and axle damping in order to capture the two typical vibration frequencies.
State of the art
[0005]   In DE 36 41 623 C2 discloses a pneumatic spring-damper unit with a housing in which a piston is guided, its piston rod extends into a bellows. The piston plate is provided with throttles which allow a predetermined amount of air through when the piston is moved. This air damper has all the characteristics of the commonly used damper. The damping work is at its maximum in the tuning frequency.[0006]   Another way of forming a pneumatic spring-damper unit is shown in the utility model DE 84 13 300 U. There, a base is also attached to the cylindrical housing for the piston, which separates the spring space enclosed by the rolling bellows from the housing interior. The interior of the housing is in turn divided into two damper chambers and the piston is provided with throttles for the passage of air when the piston moves in one direction or the other. This design of the air damper also results in a damping work diagram that is equipped with a clear maximum. This also means that this air damper is a compromise between the body damping and the axle damping.
Presentation of the invention
[0007]   The object underlying the invention is to provide an improved air damper, with a better damping of both the design natural frequency is possible and the Achseigenfrequenz. The air damper should have the simplest possible structure and be inexpensive to manufacture.[0008]   The solution of the problem is achieved with a pneumatic spring damper unit of the type mentioned according to the invention in that at least connected to a damper chamber, an additional secondary space having a constant gas volume, the damper space and the secondary space via throttle bores and / or Throttle valve channels communicate with each other.[0009]   It was found that, for a particular type of vehicle the adapted geometry of the air damper and the corresponding formation of the orifices or throttle valves, a damping operation can be achieved, which has a curve profile having two maxima. With an appropriate design of the spring-damper unit, these maxima can be matched to the natural frequency of the body and the natural frequency of the axle, so that the greatest damping occurs here. The body and axle can be damped separately from one another and the gain in comfort at high frequencies is retained. The introduction of sound into the passenger compartment is significantly reduced.[0010]   It is preferable that the damper space and the secondary space are arranged in the housing next to each other. This is preferably achieved in that the adjoining space is separated from the damper space by a plate provided with throttle bores and / or throttle valves.[0011]   A particularly favorable embodiment arises when the spring space and the damper space are separated by a provided with throttle bores and / or throttle valves bottom additionally each other.
Brief description of the drawings
  The invention is explained in more detail below using the exemplary embodiments shown in the drawing:[0013]   It shows
Fig. 1
schematically an air damper with damper and side space for air volumes;
Fig. 2
a diagram in which the damper work in Nm was plotted against the frequency in Hz and
Fig. 3
schematically a damper in which the spring space of the rolling bellows is separated from the damper space by a floor.

Implementation of the invention
[0014]  The pneumatic spring-damper unit 1 shown in FIG. 1 has the housing 2 to which the rolling bellows 3 is connected. The piston 4 is guided in the housing 2. The piston 4 has the shape of a piston plate in which the throttle valves 5 and 6 are mounted. The piston rod 7 is in turn connected to the rolling bellows 3 via the connection 8. The interior 9 of the bellows 3 represents the spring space, while the damper spaces 10 and 11 are housed in the interior of the housing 2. In addition to the damper chambers 10, 11, the side chamber 12 is accommodated in the housing 2. The adjoining space 12 is separated from the damper space 11 by the fixed plate 13. The plate 13 is firmly inserted so that the air volume of the adjoining room 12 is constant. The plate 13 is provided with the throttle valves 14 and 15, through which air can pass depending on the prevailing pressure in the adjoining space 12 or damping space 11. The arrow 16 indicates that deflection takes place so that the piston 4 moves upwards. The pressure in the damper chamber 11 increases and the air pressure in the damper chamber 10 and in the spring chamber 9 decreases. At low frequencies, the throttle valve 14 opens to the adjoining room 12 and the lower frequency, ie the natural frequency of the body, is damped. At higher frequencies, the valve 6 also opens and the higher frequencies, ie the axis natural frequency, are damped. Depending on the direction of the arrow 16, the valves 14 and 15 or 5 and 6 are opened or closed. so that the piston 4 moves upwards. The pressure in the damper chamber 11 increases and the air pressure in the damper chamber 10 and in the spring chamber 9 decreases. At low frequencies, the throttle valve 14 opens to the side room 12 and the lower frequency, ie the natural frequency of the body, is damped. At higher frequencies, the valve 6 also opens and the higher frequencies, ie the axis natural frequency, are damped. Depending on the direction of the arrow 16, the valves 14 and 15 or 5 and 6 are opened or closed. so that the piston 4 moves upwards. The pressure in the damper chamber 11 increases and the air pressure in the damper chamber 10 and in the spring chamber 9 decreases. At low frequencies, the throttle valve 14 opens to the adjoining room 12 and the lower frequency, ie the natural frequency of the body, is damped. At higher frequencies, the valve 6 also opens and the higher frequencies, ie the axis natural frequency, are damped. Depending on the direction of the arrow 16, the valves 14 and 15 or 5 and 6 are opened or closed. At higher frequencies, the valve 6 also opens and the higher frequencies, ie the axis natural frequency, are damped. Depending on the direction of the arrow 16, the valves 14 and 15 or 5 and 6 are opened or closed. At higher frequencies, the valve 6 also opens and the higher frequencies, ie the axis natural frequency, are damped. Depending on the direction of the arrow 16, the valves 14 and 15 or 5 and 6 are opened or closed.[0015]   In FIG. 2, curve 20 shows the course of the damping work, measured in J, the frequency in Hz again. The curve 20 has two maxima 21 and 22, the maximum 21 being placed in the range of the body's natural frequency, while the maximum 22 covers the range of the natural axis frequency [0016]  In Fig. 3 an embodiment is shown in which in principle the same structure of the spring-damper unit 1 is retained as in Fig. 1, but a partition base 30 was additionally inserted between the damper space 10 of the housing 2 and the rolling bellows 3 . The separating base 30 is provided with the throttle valves 31 and 32 in the same way as the piston 4 or the plate 13. During a compression process, as already described for FIG. 1, air is pressed from the spring chamber 9 via the valve 31 into the damper chamber 10. The upward movement of the piston 4 creates an overpressure in the damper chamber 11, so that air is pressed from the damper chamber 11 into the adjoining chamber 12, but at the same time air is also passed from the damper chamber 11 via the throttle valve 6 into the damper chamber 10. The air movements are indicated by the arrows 33, 34 and 35 indicated. During a rebound, the piston 4 moves downwards and the direction of flow of the air takes place in the opposite direction via the valves 32, 5 and 15. With this design of the air damper, further improvements can be achieved in the course of the damping work curves or stiffness curves.